Citation Nr: 1820055	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for spondylosis, retrolisthesis, and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to September 1963 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by functional loss and pain most nearly approximating forward flexion limited to 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for spondylosis, retrolisthesis, and degenerative disc disease of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In the December 2012 rating decision on appeal, the RO granted service connection for the lumbar spine disability, and assigned a 10 percent rating effective September 9, 2011.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.
  
Additionally, under the Formula for intervertebral disc syndrome (IVDS) based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks, and a 60 percent rating is warranted if the total duration is at least six weeks.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2017).

On VA examination in December 2012, the Veteran reported a history of back surgery.  He had been scheduled for a spinal fusion in 2007, but had a heart attack a few days before and it was not rescheduled.  He reported also having two strokes, and thus could not have the fusion surgery.  He reported current flare-ups.
On examination, flexion was to 75 degrees with pain beginning at 70 degrees.  Extension was to -10 degrees with pain beginning at -10 degrees.  Bilateral lateral flexion was to 20 degrees with pain beginning at 15 degrees.  Bilateral lateral rotation was to 30 degrees or greater with pain beginning at 30 degrees or greater.  He could perform repetitive use testing with 3 repetitions with a loss of motion of 5 degrees in left lateral flexion.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and a forward bent posture. 
The examiner noted the Veteran stood bent forward at 20 degrees flexed from the vertical.  He could not get to 0 degrees vertical.  He was very frail but the examiner noted he gave good effort.  

There was no muscle spasm or guarding.  The examiner found there was no radiculopathy or other neurological abnormalities or findings associated with the spine disability.  He did not have IVDS of the thoracolumbar spine.  He had not had incapacitating episodes, requiring doctor-prescribed bedrest, in the past 12 months.  He used a wheelchair, cane, and walker.  Assistive devices were required mostly due to hemiparesis from the strokes, but also due to the back condition.  He had a scar that was not painful, unstable, or of an area greater than 6 square inches.

In a May 2013 VA treatment record, the Veteran was assessed at the pain clinic for his lumbar spine pain.  He had pain with standing, walking, and a rest.  His walking distance was limited to 50 yards and the pain was not relieved immediately upon stopping.   The physician discussed the need for a fusion procedure, however, the surgery would take 5 hours and involve 500-1000 ml blood loss.  Given his medical situation and history, the physician stated, "this sort of surgery may well kill him or at least run the risk of further MI or CVA as he would have to stop his Plavix to undergo such a procedure."  The options for pain management were limited.

In a November 2016 VA treatment record, it was noted the Veteran was practically bed-ridden due to physical pain, decompensation, and depression.

In an August 2017 Disability Benefits Questionnaire (DBQ), the Veteran reported a worsening of symptoms.  He reported flare-ups.  He stated he no longer walked, and used a wheelchair because of constant back pain.

On examination, his range of motion could not be tested because of back pain, phobia to increase back pain, and poor balance.  He was not able to relocate from his wheelchair to the examination table.  Pain was noted on non-movement.  There was mild to moderate localized tenderness.  He could not perform repetitive-use testing.  There was no guarding or muscle spasm.  Additional factors contributing to disability included weakened movement, disturbance of locomotion, interference with sitting, and interference with standing.  There was no muscle atrophy.  The examiner found there was no radiculopathy or other neurological abnormalities.  The Veteran had mild sensorial and motor deficits in the bilateral lower extremities, but these were attributed to PVD, a side-effect of medication, age and/or body habits (a sedentary lifestyle), and post-stroke residuals.  There was no ankylosis.  There was no IVDS.  Assistive devices included a wheelchair, cane, and walker.  These were required for numerous medical conditions, including the lower back disability.  He had a scar that was not painful, unstable, or of an area greater than 6 square inches.  There was pain in non-weight bearing status.  Passive range of motion testing could not be performed.  

At the December 2017 hearing, the Veteran testified he took pain mediation, and participated in physical therapy and occupational therapy for his back.  He testified that he was bed-bound for at least 22-23 hours per day because of his back.  He could not sit because of his back; lying down alleviated pain to a bearable level.  He testified that he used a wheelchair because of back pain.  His spouse testified that the Veteran required constant assistance due to back pain.

Considering the pertinent evidence in light of the governing legal authority, the Board resolves any doubt in favor of the Veteran finds that a rating of 40 percent for the lumbar spine disability throughout the appeal period most nearly approximates the severity of his disability.  On VA examination in December 2012, the examiner noted the need for a spinal fusion, and that the Veteran was constrained in a forward-bent posture.  In May 2013, it was noted he could not walk farther than 50 yards and pain was not relieved on rest.  The need for a spinal fusion was again discussed, but the Veteran could not undergo the procedure and his options for treatment were limited.  On VA examination in August 2017, he could not perform any range of motion testing because of pain.  Both examiners found functional loss due to pain, including less movement than normal, weakened movement, excess fatigability, incoordination, instability of station, disturbance of locomotion, and a forward-bent posture.  Both examiners found the Veteran requires regular wheelchair use, in part, due to his back pain.  The record indicates he is bed-bound, in part, due to back pain.  The Veteran and his spouse provided admissible and believable corroborating testimony.  Considering the Veteran's pain and functional loss, and resolving all doubt in his favor, the Board finds his disability has approximated a 40 percent rating throughout the appeal period.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

However, the preponderance of the evidence is against the assignment any higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  The range of motion testing on VA examination in December 2012 does not support a finding of ankylosis, and the August 2017 examiner explicitly stated the Veteran does not have ankylosis of the spine.  Additionally, the examiners both found there is no IVDS, and "physician-prescribed" bedrest is not shown in the record.

The preponderance of the evidence is also against the assignment of a separate  neurological rating as no associated neurological abnormalities have been identified by any provider or VA examiner.  Similarly, the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not painful or unstable, and has no disabling effects.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's lumbar spine disability, the Board has considered the Veteran's own assertions and those of his family, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating than that already assigned requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned herein.

For the foregoing reasons, the Board finds that a 40 percent disability rating, but no higher, is warranted for the lumbar spine disability.  


ORDER

A disability rating of 40 percent, but no higher, for spondylosis, retrolisthesis, and degenerative disc disease of the lumbar spine is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


